Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J), rendered February 24, 2004, convicting him of attempted rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
An application to withdraw a plea of guilty is addressed to the sound discretion of the court (see People v Turner, 23 AD3d 503 [2005]). The defendant knowingly, intelligently, and voluntarily admitted his guilt in a thorough and complete allocution, during which he denied that he was threatened or induced by promises to plead guilty (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Telfair, 299 AD2d 429 [2002]; People v Ramsingh, 267 AD2d 406 [1999]). Moreover, the Supreme Court conducted a sufficient inquiry into the circumstances surrounding the defendant’s application to withdraw his plea of guilty (see People v Fiumefreddo, supra at 543; People v Felix, 20 AD3d 433 [2005]; People v Dunlop, 228 AD2d 692 [1996]). The defense counsel was given every opportunity to state the grounds for the application to withdraw the plea, and the defendant was given permission to add whatever he wanted to say but declined to do so. Accordingly, the Supreme Court providently exercised its discretion in denying the defendant’s application to withdraw his plea of guilty.
The defendant’s contention raised in point two of his supplemental pro se brief is unpreserved for appellate review, and his remaining contentions are without merit. Adams, J.E, Goldstein, Mastro and Lifson, JJ., concur.